DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 7-15, 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al. (US 2018/0337551 A1).
In regards to claim 1, Park discloses, in figure 1A, an energy harvesting apparatus (101) comprising: an energy converter (110) receiving ambient energy, converting the ambient energy 5into DC power having a DC voltage and a DC current, and outputting the DC power (Par 0059, 0067); an energy storage (170) receiving and storing the DC power (Par 0068); an output voltage/current detector (140) having a constant load value and detecting at least one of the DC voltage and the DC current, outputted from the energy converter, to be used for estimating intensity of the ambient energy (Par 0063); and 10a switch (150) selectively connecting the energy converter (110) to the energy storage (170) or the output voltage/current detector (Par 0062-0063, and 0066).
In regards to claim 2, Park discloses, the energy harvesting apparatus of claim 1, wherein the DC voltage and the DC current, detected based on the constant load value, are proportional to the 15intensity of the ambient energy (sensor 140 detects electrical energy and outputs a voltage to meet a desired threshold voltage; Par 0063, 0065).
In regards to claim 4, Park discloses, the energy harvesting apparatus of claim 1, wherein the energy converter is an RF-to-DC converter when the ambient energy is radio frequency (RF) energy (Par 0060).
In regards to claim 7, Park discloses, in figure 1A, the energy harvesting apparatus of claim 1, further comprising: a controller (120) controlling the switch (150) and, when the energy converter (110) is connected to the output voltage/current detector (140) through the switch (switch 150 is connected to the output voltage/current detector when 150 switch is off and there is no voltage entering to the energy storage 170), receiving at least one of the 5detected DC voltage and the detected DC current from the output voltage/current detector (Par 0063) and estimating the intensity of the ambient energy from at least one of the received DC voltage and the received DC current (Par 0062-0063, 0065).
In regards to claim 8, Park discloses, in figure 1A, wherein the controller (120) 10controls the switch (150) to connect the energy converter (110) to the energy storage (170) in case of energy harvesting (Par 0065) and controls the switch (150) to connect the energy converter (110) to the output voltage/current detector (140) in case of estimation of the ambient energy intensity (switch 150 is connected to the output voltage/current detector when 150 switch is off and there is no voltage entering to the energy storage 170; Par 0062-0063, 0065).
In regards to claim 9, Park discloses, the energy harvesting apparatus of claim 8, wherein the controller 15performs the estimation of the ambient energy intensity periodically or aperiodically (the controller performs aperiodically because it depends on the output of 140 and will output a voltage to meet a desired threshold voltage; Par 0063, 0065).
In regards to claim 10, Park discloses, in figure 1A, a method for estimating ambient energy intensity (Par 0063), performed by an energy harvesting apparatus (101), the method comprising: enabling an energy converter (110) to receive ambient energy, convert the ambient 20energy into DC power having a DC voltage and a DC current, and output the DC power (Par 0059, 0067; in case of 
In regards to claim 11, Park discloses, the method of claim 10, wherein the DC voltage and the DC current, detected based on the constant load value, are proportional to the intensity of the ambient energy (sensor 140 detects electrical energy and outputs a voltage to meet a desired threshold voltage; Par 0063, 0065).
In regards to claim 12, Park discloses, in figure 1A, a method for estimating ambient energy intensity (Par 0063), performed by a load (180) in an energy harvesting system (Fig. 1A) including the load and an energy harvesting apparatus (101) composed of an energy converter (110), a switch (150), an energy storage (170), and an output voltage/current detector (140) having a constant load value, the method comprising:  10controlling the switch to connect the energy converter (110) to the energy storage (170) such that DC power outputted from the energy converter is stored in the energy storage (Par 0062-0063); controlling the switch to connect the energy converter (110) to the output voltage/current detector (140) such that the output voltage/current detector detects at least 15one of a DC voltage and a DC current outputted from the energy converter (switch 150 is connected to the output voltage/current detector when 150 switch is off and there is no voltage entering to the energy storage 170; Par 0062-0063, 0065); receiving at least one of the detected DC voltage and the detected DC current from the 
In regards to claim 13, Park discloses, the method of claim 12, wherein the DC voltage and the DC current, detected based on the constant load value, are proportional to the intensity of the ambient energy (sensor 140 detects electrical energy and outputs a voltage to meet a desired threshold voltage; Par 0063, 0065).
In regards to claim 14, Park discloses, in figure 1A, an energy harvesting system (101) comprising: an energy harvesting apparatus (110, 150, 160, 170) collecting ambient energy, generating DC power from the ambient energy (Par 0059, 0067), and detecting at least one of a DC voltage and a DC current of the DC power (Par 0063); and a load (180) operating by receiving the DC power from the energy harvesting 30apparatus (110, 150, 160, 170), 19wherein the energy harvesting apparatus includes: an energy converter (110) receiving the ambient energy, converting the ambient energy into the DC power having the DC voltage and the DC current, and outputting the DC power (Par 0059, 0067); 5an energy storage (170) receiving and storing the DC power (Par 0068); an output voltage/current detector (140) having a constant load value and detecting at least one of the DC voltage and the DC current, outputted from the energy converter, to be used for estimating intensity of the ambient energy (Par 0063); and a switch (150) selectively connecting the energy converter (110) to the energy storage (170) or 10the output voltage/current detector (Par 0062-0063, and 0066).
In regards to claim 15, Park discloses, in figure 1A, the energy harvesting system of claim 14, wherein the energy harvesting apparatus (110, 150, 160, 170) further includes: a controller (120) controlling the switch and, when the energy converter is connected 15to the output voltage/current detector (140) through the switch (switch 150 is connected to the output voltage/current detector when 150 switch is off and there is no voltage entering to the energy storage 170), receiving at least one of the detected DC voltage and the detected DC current from the output voltage/current detector (Par 0063) 
In regards to claim 18, Park discloses, the energy harvesting system of claim 14, wherein the load (180) includes an Internet of Things (IoT) device (Par 0054)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2018/0337551 A1) in view of Borke et al. (US 2012/0133213 A1).
In regards to claim 3, Park disclose the energy harvesting apparatus of claim 1, but does not clearly disclose wherein the output voltage/current detector includes at least one of a passive device and an active device.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Park to incorporate the teachings of Borke by including wherein the output voltage/current detector includes at least one of a passive device and an active device in order to provide information to a user that relates to the signal strength of the electromagnetic energy received at the antenna 325 (Borke; Par 0058).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2018/0337551 A1) in view of Scanaill et al. (US 2017/0170675 A1).
In regards to claim 5, Park disclose the energy harvesting apparatus of claim 1, but does not clearly disclose wherein the energy 25storage includes at least one of a secondary battery and a super capacitor.
However, Scanaill discloses, in figure 1A, wherein the energy 25storage (170 as discussed in Park) includes at least one of a secondary battery (20) and a super capacitor (14; par 0029).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Park to incorporate the teachings of Scanaill by including wherein the energy 25storage includes at least one of a secondary battery and a super capacitor in order to execute energy demanding tasks following a period of super capacitor recharging to maximize the harvesting of available energy and minimize use of the secondary battery (Scanaill; Par 0019).

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2018/0337551 A1) in view of Day et al. (US 2010/0013310 A1).
In regards to claim 6, Park disclose the energy harvesting apparatus of claim 1, but does not clearly disclose a DC regulator interposed between the switch and the energy storage, and converting the DC voltage, outputted from the energy converter, into a DC voltage to 30be usable in a load.
However, Day discloses, in figure 1, a DC regulator (124) interposed between the switch (150 as discussed in Park) and the energy storage (170 as discussed in Park), and converting the DC voltage (Par 0012), outputted from the energy converter (110 as discussed in Park), into a DC voltage to 30be usable in a load (Par 0019).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Park to incorporate the teachings of Day by including a DC regulator interposed between the switch and the energy storage, and converting the DC voltage, outputted from the energy converter, into a DC voltage to 30be usable in a load in order to have a significantly reduced power storage requirement of power supply system 102, while providing the necessary power to the load device (Day; Par 0019). 
In regards to claim 16, Park disclose the energy harvesting system of claim 14, but does not clearly disclose wherein the energy harvesting apparatus further includes: a DC regulator interposed between the switch and the energy storage, and converting the DC voltage, outputted from the energy converter, into a DC voltage to be usable in a load.
However, Day discloses, in figure 1, wherein the energy harvesting apparatus (110, 150, 160, 170 as discussed in Park) further includes: a DC regulator (124) interposed between the switch (150 as discussed in Park) and the energy storage (170 as discussed in Park), and converting the DC voltage (par 0012), outputted from the energy converter (110 as discussed in Park), into a DC voltage to be usable in a load (Par 0019).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Park to incorporate the teachings of Day by including . 
Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/ALEX W LAM/               Examiner, Art Unit 2842                                                                                                                                                                                         
/JOHN W POOS/               Primary Examiner, Art Unit 2896